CRIST, Presiding Judge.
Rule 27.26 proceeding.
On February 9, 1978, movant pleaded guilty to robbery in the first degree and was sentenced to seven years imprisonment. On November 19, 1979, movant filed a Rule 27.26 motion to vacate sentence. The trial court denied movant’s motion after eviden-tiary hearing. Movant appeals. We affirm.
Movant first alleges his guilty plea was equivocal and without factual basis. This allegation is refuted by the record at the guilty plea proceeding and by evidence adduced at the Rule 27.26 evidentiary hearing. See, Paxton v. State, 565 S.W.2d 750, 753 (Mo.App.1978); Pickens v. State, 549 S.W.2d 910, 913 (Mo.App.1977).
Movant next complains of error in the refusal of the trial court to permit movant to testify at the evidentiary hearing about his physical condition at the time of the crime. We disagree. Movant’s entry of a voluntary and intelligent plea of guilty operated as a waiver of all substantive defenses to the crime. Rice v. State, 585 S.W.2d 488, 494 (Mo.banc 1979). The refusal to allow this testimony was not error despite movant’s allegation that the evidence indicated that he was physically incapable of actions involved in the offense charged.
The judgment of the trial court is based upon findings of fact which are not clearly erroneous. No error of law appears. An extended opinion would have no preceden-tial value.
Judgment affirmed in accordance with Rule 84.16(b).
REINHARD and SNYDER, JJ., concur.